          Case 1:20-cv-04032-LGS Document 28 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIM MORTIMER,

                           Appellant,
                                                                  20 Civ. 4032 (LGS)
                    -against-

HEIDI J. SORVINO, Chapter 11 Trustee, et                               ORDER
al.,

                           Appellees.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, in connection with the instant appeal, pro se Appellant designated

transcripts for hearings held on the following dates: March 2, 2020, March 12, 2020, March 19,

2020, April 14, 2020, April 28, 2020. Appellant has not appeared to have timely requested such

transcripts for inclusion in the record on appeal. See Dkt. No. 16;

       WHEREAS, pursuant to Federal Rules of Bankruptcy Procedure (“FRBP”) 8009, it is the

Appellant’s obligation to order any part of the lower proceedings transcript which is necessary to

the adjudication of the claim on appeal. Where appellants have failed to request and submit

crucial portions of transcripts, courts have dismissed appeals or affirmed such appeals on the

basis of the bankruptcy court’s ruling. See In re Emmons-Sheepshead Bay Dev. LLC, 518 B.R.

212, 217 (E.D.N.Y. 2014) (collecting cases). Because Appellant is challenging the validity of the

April 28, 2020, directing the appointment of a Chapter 11 Trustee, at the very least, the transcript

of the April 28, 2020, hearing, which addressed the grounds for entering the order, are critical to

this Court’s review. Appellant provides quotes from the April hearing in her reply memorandum

of law, see Dkt. No. 27, but the Court requires the full transcript for adequate review. It is hereby

       ORDERED that Appellant shall order the designated transcripts -- March 2, 2020, March

12, 2020, March 19, 2020, April 14, 2020, April 28, 2020 -- and ensure they are certified and
         Case 1:20-cv-04032-LGS Document 28 Filed 12/08/20 Page 2 of 2




transmitted to this Court as a supplemental record on appeal. See FRBP 8009(e)(2) (providing

for correction or modification of the record). Appellant shall file a letter by December 18, 2020,

providing the Court an update on the status of such request. Failure to comply may result in

dismissal of the appeal or affirmance on the basis of the bankruptcy court’s ruling.



Dated: December 8, 2020
       New York, New York
